FILED
                               NOT FOR PUBLICATION                         NOV 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


RENU MADHAR; SANTOKH                              No. 11-73292
MADHAR,
                                                  Agency Nos.        A072-683-740
               Petitioners,                                          A072-683-739

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Renu Madhar and Santokh Madhar, natives and citizens of India, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi

v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion by denying petitioners’ second motion

to reopen as untimely and number-barred where the motion was filed more than six

years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed

to present sufficient evidence of materially changed conditions in India to qualify

for the regulatory exception to the time and numerical limit for filing motions to

reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987 (evidence

must be “qualitatively different” from the evidence presented at the previous

hearing); see also Toufighi v. Mukasey, 538 F.3d 988, 995-97 (9th Cir. 2008)

(requiring movant to establish prima facie eligibility for relief and discussing

consequences of lack of credibility).

      We reject petitioners’ contention that the BIA failed to consider the evidence

presented with the motion to reopen. See Najmabadi, 597 F.3d at 990-91.

      We do not review any challenge the Madhars make to the agency’s

underlying credibility determination because this court already decided the issue in

Madhar v. Gonzales, No. 05-75090, 2007 WL 582862 (9th Cir. Feb. 23, 2007).

      PETITION FOR REVIEW DENIED.




                                           2                                       11-73292